United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1493
                                   ___________

Cecil James Roth,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 30, 2012
                                Filed: August 2, 2012
                                 ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Cecil Roth appeals the district court’s1 dismissal of his amended complaint
against the United States of America. He also requests oral argument. Upon careful
de novo review, see Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008), we
agree with the district court that it lacked subject matter jurisdiction, see FDIC v.
Meyer, 510 U.S. 471, 475 (1994) (sovereign immunity is jurisdictional in nature;
absent waiver, sovereign immunity shields Federal Government and its agencies from
suit); V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir.

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
2000) (to sue United States, plaintiff must show both waiver of sovereign immunity
and grant of subject matter jurisdiction), but we clarify that the judgment is without
prejudice, see Cnty. of Mille Lacs v. Benjamin, 361 F.3d 460, 464 (8th Cir. 2004)
(district court is generally barred from dismissing case with prejudice if it concludes
subject matter jurisdiction is absent); Murray v. United States, 686 F.2d 1320, 1327
& n.14 (8th Cir. 1982) (affirming dismissal without prejudice where dismissal was
granted on grounds of sovereign immunity).

      We affirm the judgment as clarified, see 8th Cir. R. 47B, and we deny Roth’s
request for oral argument, see Fed. R. App. P. 34(a)(2)(C); 8th Cir. R. 34A.
                      ______________________________




                                          -2-